UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-12488 Powell Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 88-0106100 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8550 Mosley Road Houston, Texas 77075-1180 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:
